Citation Nr: 0209304	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1951, and from October 1951 to October 1974.  He was 
declared incompetent for VA purposes in July 1997.  The 
appellant is his wife and custodian.  This appeal arises from 
an August 1996 rating decision of the Department of Veterans 
Affairs (VA), Winston-Salem, North Carolina, regional office 
(RO).

This claim first came before the Board in May 2000.  At that 
time the Board noted that the veteran's claim for entitlement 
to a compensable evaluation for mild hypacusis was not 
specifically mentioned on the veteran's notice of 
disagreement received in December 1996, nor was it included 
in the statement of the case issued in May 1997.  In April 
1998, the appellant raised the issue of a compensable 
evaluation for mild hypacusis.  The Board deferred the issue 
of entitlement to TDIU in order to allow the RO to adjudicate 
the issue of entitlement to a compensable evaluation for mild 
hypacusis.

Additionally, it was noted in the May 2000 decision that in a 
rating decision dated in May 1997, the RO denied the 
veteran's claim for service connection for disabilities 
claimed as a result of exposure to radiation.  In November 
1997, the appellant submitted a written statement which, in 
effect, expressed disagreement with the decision on that 
issue, and requested a statement of the case.  The case was 
remanded for such action, with the appellant being provided 
with a statement of the case addressing the issue in May 
2000.  The RO also informed the appellant that to complete 
the appellate process she should complete a timely VA Form 9, 
Substantive Appeal, and forward it to the RO.  In January 
2001 the RO notified that the appellant that inasmuch as no 
timely substantive appeal had been filed, the appeal as to 
this issue was closed.  No further correspondence concerning 
this  issue has been received from the veteran, the 
appellant, or the representative.  Accordingly the Board 
lacks jurisdiction to address this issue.

FINDINGS OF FACT

1.  The RO has developed all information and evidence 
necessary for an equitable disposition of the claim.

2.  The veteran's bilateral chronic otitis externa, with 
history of otitis media is currently manifested by subjective 
complaints of recurrent infections of the middle ear.

3.  The veteran's low back disorder is manifested by 
complaints of discomfort and no more than slight limitation 
of motion, but there is no objective evidence of neurological 
involvement or muscle spasm shown on examination.

4.  The veteran's residuals of fractures of the right tibia 
and fibula are currently manifested by a visible deformity, 
with complaint of aching in the right knee at times, but no 
other objective findings, and no objective evidence of knee 
or ankle disability.

5.  There is no exfoliation or exudation as a result of the 
service connected dermatophytosis; the veteran has some 
thickening of the toenails, with yellowing and atrophy, and 
some vestige of intertrigo between two toes of the right foot 
and three toes of the left foot.  This appeared near healing, 
without significant maceration, oozing, or excoriation.  The 
evidence does not show exfoliation, exudation, or itching 
involving an exposed surface or extensive area.

6.  The recent medical findings demonstrate that the 
veteran's osteochondroma of the right distal femur is 
manifested by X-ray evidence of a right femoral spur; this is 
asymptomatic, and no functional loss, limitation of motion, 
or other knee disability has been shown.

7.  The veteran's mild hypacusis is manifested by mild high 
frequency sensorineural hearing loss in the right ear and 
moderate high frequency sensorineural hearing loss in the 
left ear.

8.  The veteran's service connected disabilities do not 
preclude him from performing substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  This Act, which the 
President signed into law on November 9, 2000, contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act were recently promulgated.  
Except as otherwise provided, these regulations also are 
effective November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be promulgated at 38 C.F.R. §§ 3.102, 
3.156, and 3.326).  

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.

While the RO did not consider the VCAA and its implementing 
regulations in adjudicating the claim (see May 1997 Statement 
of the Case), the Board finds that the new law does not 
preclude it from proceeding to an adjudication of the 
veteran's claim for TDIU because the requirements of the new 
law have, essentially, been satisfied.  By the RO decision, 
the statement of the case, and correspondence, the appellant 
has been notified of the laws and regulations governing the 
claim and the reasons for the determinations made regarding 
the claim.  Hence, she has been informed of the information 
and evidence necessary to substantiate the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  Moreover, there is no indication whatsoever 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) ( addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).

Finally, the RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate the claim.  The veteran has undergone VA 
examinations in connection with the claim, outstanding 
pertinent medical evidence has been associated with the 
claims file, and there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that adjudication of the TDIU 
issue at this juncture, without first remanding the claim on 
appeal for the RO to explicitly consider the new law and 
regulations poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

The appellant contends that the veteran is unemployable due 
solely to service-connected disabilities and is entitled to 
TDIU.  TDIU may be assigned where service-connected 
disabilities result in such impairment of mind or body that 
the average person would be precluded from following a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15.  
If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be 70 percent 
or more.  38 C.F.R. § 4.16(a).  Finally, the service-
connected disabilities must be so severe as to produce 
unemployability, in and of themselves, without regard to the 
age of the veteran.  38 C.F.R. § 3.341.  That is, TDIU may 
not be assigned if unemployability is a product of advanced 
age rather than a result of functional impairment due solely 
to service-connected disabilities.  38 C.F.R. § 4.19.  
Further, unemployment is not proof of unemployability, since 
a poor work record may indicate either an inability or 
unwillingness to work.

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.

In this case, the veteran does not have a single disability 
that has been evaluated 40 percent or more, and his combined 
rating is only 30 percent, so he does not meet the schedular 
criteria for TDIU.  38 C.F.R. § 4.16(a).   A total disability 
rating may also be assigned on an extraschedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

In turning to the facts of this case, the Board notes that 
service connection is in effect for the following 
disabilities:  chronic otitis externa bilaterally with 
history of otitis media, evaluated 10 percent disabling; 
degenerative arthritis of the lumbar spine with history of 
chronic low back strain, evaluated 10 percent disabling; 
residuals fracture of the right tibia and fibula, evaluated 
10 percent disabling; dermatophytosis of the feet, evaluated 
noncompensable; osteochondroma of the distal femur with 
history of internal derangement of the right knee, evaluated 
noncompensable; and mild hypacusis, evaluated noncompensable.  
A combined rating of 30 percent is now in effect for service- 
connected disabilities.  Therefore, the veteran does not meet 
schedular requirements for a total rating based on individual 
unemployability due to service-connected disabilities.  
Accordingly, the Board must next review the record in order 
to address whether the veteran's service-connected 
disabilities nevertheless render him unemployable.

Otitis Externa

On VA hospitalization report dated in April 1996, examination 
of the veteran's ears was noted as negative.  In August 1996, 
the veteran's tympanic membranes were noted to be clear 
bilaterally.  An October 1996 VA hospitalization report noted 
intact ears.  The report of a VA audiological examination, 
dated in June 2000, shows no infections and no drainage.

Considering the factors as enumerated in the applicable 
rating criteria, which is the most probative evidence in 
determining the appropriate disability rating to be assigned, 
the Board finds that the evidence does not reflect that a 
higher than 10 percent rating for the veteran's otitis is 
warranted.

The veteran and the appellant have reported recurrent 
episodes of infections of his external ear canal which have 
required frequent treatment.  However, and significantly, the 
veteran is currently receiving the highest rating for an 
infectious disease of the ear available under both the old 
and the new schedular criteria.  

Lumbar Spine

A VA examination was conducted in February 1997.  The veteran 
reported some back discomfort at times, and stated that he 
was careful not to lift too much at a time.  He reported that 
his back was not stiff in the morning, and that he could 
ordinarily walk and drive without back pain.  On examination, 
the veteran was agile and muscular, with a quick step and 
agile gait.  He got on and off the examination table without 
difficulty.  The examiner observed the veteran bend forward 
90 degrees and remove his shirt for examination.  There was 
no pain or obvious discomfort on walking.  Lumbar lordosis 
was preserved.  There was no tenderness over the vertebral 
column or paravertebral muscles.  Range of motion was to 90 
degrees forward flexion, 40 degrees flexion left and right, 
and 20 degrees rotation bilaterally.  There was no sensory 
deficit.  Position sense in the feet was good.  Deep tendon 
reflexes in the legs were hypoactive, but present.  There was 
no weakness.  Examination showed no pain on straight leg 
raising or on abduction or adduction of the hips or on 
flexing the hips upon the abdomen.  There was adequate 
strength to do heel to toe walking, but balance was slightly 
impaired with this maneuver.  X-rays showed generally severe 
mid and upper lumbar degenerative changes, milder changes 
elsewhere.  The diagnosis was history of lumbar strain; 
normal examination of back with some degenerative changes on 
X-ray of lumbar spine.

The VA examination findings indicate that the veteran has no 
more than slight, if any, limitation of lumbar spine motion.  
There is no neurological involvement, swelling, or muscle 
spasm.  The VA examination noted essentially pain-free range 
of lumbar spine motion.  While the appellant has reported 
complaints of pain, these complaints of pain do not warrant a 
rating in excess of the currently assigned 10 percent under 
38 C.F.R. §§ 4.40 and 4.45 because a preponderance of the 
medical evidence does not substantiate additional range-of-
motion loss in the lumbar spine, due to pain attributable to 
the service-connected arthritis, on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  

Fracture of Right Tibia and Fibula

The veteran suffered fractures of his right tibia and fibula 
when he fell down some stairs in 1974.  Service connection 
for residuals of fractures of the right tibia and fibula was 
granted in August 1975.  A 30 percent evaluation was assigned 
under code 5262 from November 1974.  An April 1977 rating 
decision reduced the evaluation to 10 percent, effective from 
July 1977.  

A VA examination was conducted in February 1997.  The 
examiner noted an apparent deformity three inches above the 
ankle at the site of the old fracture of the tibia and 
fibula.  The fracture was well united, and the area was not 
tender, painful or sore. This did not interfere with the 
veteran's ambulation.  While there was a definite, palpable, 
deformation, it was not symptomatic.  The veteran initially 
reported some aching or popping of the right knee, but upon 
further questioning, he stated that he usually had no 
discomfort in the knee and could walk briskly up or down 
stairs or on a flat surface without swelling, knee locking, 
excess crepitation, pain, or sense of instability.  The knees 
appeared symmetrical.  There was full range of motion of the 
right knee without excess crepitation.  The knee was stable 
and not tender.  The examiner described the right knee 
examination as normal.  X-rays showed a well healed fracture 
of the distal right tibia and a well healed fracture of the 
proximal right fibula.  The diagnosis was fracture, old, 
healed, with residual deformity, right tibia and fibula.

The recent medical findings demonstrate that the veteran's 
residuals of fractures of the right tibia and fibula are 
currently manifested by a visible deformity, with complaint 
of aching in the right knee at times, but no other objective 
findings, and no objective evidence of knee or ankle 
disability.  There was no limitation of motion noted. 

Dermatophytosis, Feet

Service connection for dermatophytosis of the feet was 
granted in August 1975, and a noncompensable evaluation was 
assigned from November 1974.  A VA dermatology examination 
was conducted in February 1997.  The veteran reported a 
longstanding history of athlete's foot dating to service.  He 
stated that he used a powder on his feet when he could 
remember to do so.  The foot condition was not painful, 
tender or weeping.  On examination, there was no sign of 
excoriation.  There was no scaling on the soles of the feet, 
and no tenderness.  There was some thickening of the 
toenails, with yellowing and atrophy, bilaterally.  There was 
some vestige of intertrigo between two toes of the right foot 
and three toes of the left foot.  This appeared near healing, 
without significant maceration, oozing, or excoriation.  The 
dermatitis was not to the extent to interfere with daily 
activities.  The diagnosis was tinea pedis, feet, bilateral.

The medical evidence in this case does not demonstrate any 
exfoliation or exudation as a result of the service connected 
dermatophytosis; the veteran has some thickening of the 
toenails, with yellowing and atrophy, and some vestige of 
intertrigo between two toes of the right foot and three toes 
of the left foot.  This appeared near healing, without 
significant maceration, oozing, or excoriation.

Osteochondroma, Distal Femur

The veteran initially injured his right knee during service 
in 1951.  Service connection for osteochondroma, right distal 
condyle, with history of internal derangement of the right 
knee, was granted in August 1975.  A noncompensable 
evaluation was assigned from November 1974.  The disability 
has subsequently been recharacterized as osteochondroma of 
the distal femur, with history of internal derangement of the 
right knee.  The noncompensable evaluation has been 
continued.  

A VA examination was conducted in February 1997.  The veteran 
initially reported some aching or popping of the right knee, 
but upon further questioning, he stated that he usually had 
no discomfort in the knee and could walk briskly up or down 
stairs or on a flat surface without swelling, knee locking, 
excess crepitation, pain, or sense of instability.  The knees 
appeared symmetrical.  There was full range of motion of the 
right knee without excess crepitation.  The knee was stable 
and not tender.  The examiner described the right knee 
examination as normal.  X-rays showed a right femoral spur 
and suprapatellar effusion.  There was no other focal 
process.  The diagnosis was osteochondroma, distal femur, 
asymptomatic, with history of injury to the right knee, 
normal range of motion, and X-ray evidence of right femoral 
spur.

The most recent medical findings demonstrate that the 
veteran's osteochondroma of the right distal femur is 
manifested by X- ray evidence of a right femoral spur; this 
is asymptomatic, and no knee disability has been shown.  
Additionally, no functional loss or limitation of motion was 
noted.  

Mild hypacusis

Service connection for mild hypacusis was granted in August 
1975.  An evaluation of noncompensable has been in effect 
since that time.  In a May 2000 remand, the Board referred 
the issue of a claim for an increased rating for mild 
hypacusis, and at the same time deferred a decision on the 
issue of TDIU until such adjudication was completed.  The 
veteran underwent VA examination in June 2000.  The RO issued 
a rating decision denying the claim for an increased rating 
in March 2001.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under the rating schedule, ratings for 
defective hearing are established according to the degree of 
hearing impairment at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree of speech discrimination ability.  
38 C.F.R. § 4.85 and § 4.87, Codes 6100-6111 (2001).  The VA 
rating schedule sets forth 11 levels of auditory acuity, 
shown in chart form, designated as level I for essentially 
normal hearing through level XI for profound deafness.

Effective June 10, 1999, while the veteran's claim for an 
increased rating was pending, the VA amended the provisions 
of the Rating Schedule pertaining to the evaluation of 
service-connected hearing loss disability.  See 64 Fed. Reg. 
25,202 through 25,210 (1999) [codified at 38 C.F.R. §§ 4.85- 
4.87].

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing.  Ratings for defective hearing 
reflected the degree of hearing impairment at 1,000, 2,000, 
3,000 and 4,000 hertz in combination with the degree speech 
discrimination ability.  38 C.F.R. § 4.85 and § 4.87, Codes 
6100 through 6111 (as in effect before June 10, 1999).  The 
rating schedule set forth 11 levels of auditory acuity, shown 
in chart form, designated as level I for essentially normal 
hearing through level XI for profound deafness.

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.

Where a governing law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 1 
Vet. App. 308, Dudnick v. Brown, 10 Vet. App. 79 (1997).  See 
also VAOPGCPREC 3-2000 (2000).

The Board notes that, regarding the facts of this claim, the 
revisions to the rating criteria do not contain any 
substantive changes that would affect this particular case, 
but merely add certain provisions that were already VA 
practice.  See 38 C.F.R. § 4.85.  The frequencies used for 
the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the evaluation for each level of hearing impairment have 
not been substantively changed. 

The report of the June 2000 VA audiology examination showed 
the following results:

Pure Tone Thresholds	1000		2000		3000		4000	Avg.

Right Ear			15		10		45		50	30

Left Ear			15		20		75		70	45

Speech recognition was noted to be 100 percent for the right 
ear and 90 percent for the left ear.  The diagnosis was mild 
high frequency sensorineural hearing loss in the right ear 
and mild high frequency sensorineural hearing loss in the 
left ear.

The Board finds that the evidence pertaining to the veteran's 
service-connected disabilities is sufficient upon which to 
conclude that these disabilities, standing alone, would not 
render the veteran unemployable.  The veteran was declared 
incompetent in a rating decision of July 1997.  This 
determination was made following a November 1996 work-up at 
Salisbury VAMC which noted that he had significant impairment 
in learning, memory, and executive function that placed him 
at a great risk of injuring himself and others due to alcohol 
dependence and alcohol induced persisting amnestic disorder.  
The examiner recommended that the veteran be removed from his 
home and placed in a more secure environment.  In July 1999 
VA received information to the effect that the veteran had 
been admitted to a state veterans home for care at the 
intermediate level.  

The veteran's service connected disabilities are shown to 
result in recurrent infections of the middle ear, complaints 
of discomfort and no more than slight limitation of motion of 
the lower back, a visible deformity, with complaint of aching 
in the right knee at times, some thickening of the toenails, 
with yellowing and atrophy, and some vestige of intertrigo 
between two toes of the right foot and three toes of the left 
foot, X-ray evidence of a right femoral spur which is 
asymptomatic, mild high frequency sensorineural hearing loss 
in the right ear and moderate high frequency sensorineural 
hearing loss in the left ear.

In this regard, there is no evidence of an exceptional 
disability picture, frequent periods of hospitalization or 
marked interference with employment, due to any or all of the 
service-connected disabilities, such that schedular 
evaluations are inadequate, and thereby raising the question 
of the application of 3.321(b).  

Finally, the proper standard under § 4.16 (a) is not whether 
the veteran's unemployability is due solely to the veteran's 
service-connected disability but, rather, whether the 
evidence of record showed that the service-connected 
disability is sufficiently severe to cause the veteran's 
unemployability.  See James, 7 Vet. App. R. at 496 (finding 
Board analysis deficient for relying on existence - of non-
service-connected condition (substance abuse) to deny TDIU 
rating where there was no "medical evidence to suggest these 
are the reasons, as opposed to his service-connected 
narcolepsy, that he cannot work"); Hatlestad v. Brown; 5 Vet. 
App. 524, 529 (1993). 

Thus, whether the veteran's unemployability is solely due to 
non-service-connected medical conditions, or solely due to 
the non-service-connected factors of being unable or 
unwilling to work, or some combination of both, is not for 
adjudication here.  However, the Board does find that the 
veteran has been afforded ample VA medical treatment for his 
service-connected disabilities, and our review of the 
evidence shows that his service-connected disabilities, 
currently evaluated as 30 percent disabling, do not preclude 
substantially gainful employment.  The Board is constrained 
to note that neither the appellant, nor the representative, 
has offered any cogent argument or evidence to support the 
claim that the veteran is totally disabled due to the effects 
of his service-connected disabilities.

After a careful review of the evidence of record, the Board 
finds, as a matter of fact, that the veteran's service-
connected disabilities are not sufficiently severe to cause 
the veteran's unemployability.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

